 
 
I 
108th CONGRESS
2d Session
H. R. 4624 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2004 
Ms. Watson introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 4960 West Washington Boulevard in Los Angeles, California, as the Ray Charles Post Office Building. 
 
 
1.Ray Charles Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 4960 West Washington Boulevard in Los Angeles, California, shall be known and designated as the Ray Charles Post Office Building.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ray Charles Post Office Building. 
 
